Citation Nr: 18100299
Decision Date: 04/05/18	Archive Date: 04/05/18

DOCKET NO. 10-49 674
DATE:	April 5, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	6
 
REMANDED ISSUES
The issues of entitlement to service connection for diabetes mellitus, erectile dysfunction, peripheral neuropathy of the bilateral upper extremities, peripheral neuropathy of the bilateral lower extremities, and hypertension, as well as entitlement to an increased rating for posttraumatic stress disorder (PTSD)           are remanded for additional development. 
The Veteran served on active duty from October 1968 to August 1972.  His awards include the Combat Action Ribbon.
These matters come before the Board of Veterans Appeals (Board) on appeal  from July 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).
In December 2015, the Veteran testified at a video conference hearing before        the undersigned Veterans Law Judge.  A transcript of that hearing is of record.
These matters were previously before the Board in April 2016, when they were remanded for additional development. 
Appellants are entitled to initial review by the Agency of Original Jurisdiction (AOJ) of evidence added to the file by the Department of Veterans Affairs (VA), and waiver of such review may not be presumed. See 38 U.S.C. § 7104(a)    (2012); 38 C.F.R. § 20.1304 (2017).  Here, additional evidence in the form 
of VA treatment records and a February 2018 VA PTSD examination report were associated with the claims file subsequent to the November 2017 Supplemental Statement of the Case.  Upon review, however, it is clear that these matters have not been readjudicated by the AOJ in a subsequent SSOC.  Therefore, the appeal must be remanded so that an SSOC may be issued that considers all evidence of record.  38 C.F.R. § 20.1304(c) (2017).
The evidence also indicates there may be outstanding relevant VA treatment records.  VA treatment records from November 17, 2017 and October 20, 2017 indicate that the Veteran was to return for follow up appointments in February 2018 and April 2018.  VA treatment records subsequent to November 28, 2017 have not been associated with the claims file.  As any VA treatment records are within VAs constructive possession and are potentially relevant to the issues on appeal, a remand is required to allow VA to obtain the outstanding records.
The matters are REMANDED for the following actions:
1. Ask the Veteran to provide the names and addresses   of all medical care providers who have recently treated him his disabilities on appeal, to include any Vet Center treatment.  After securing any necessary releases, the AOJ should request any relevant records identified. In addition, obtain updated VA treatment records dated since November 28, 2017.  If any requested records are unavailable, the Veteran should be notified of such.
 
2. After completing the above actions and any other development deemed necessary, readjudicate the claims. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with    a supplemental statement of the case.  An appropriate period should be allowed for response.

 
 
K. A. BANFIELD
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	J. Anderson, Counsel


